Case 2:18-cv-05741-DMG-PLA Document 147 Filed 01/10/19 Page 1 of 6 Page ID #:4649
    1
    2
    3
    4
    5
    6
    7
    8
                             UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA

    10 LUCAS R. , et al.
    11                 Plaintiff(s),
                                                   CASE NO:
    12         v.                                  2:18−cv−05741−DMG−PLA
    13 ALEX AZAR , et al.                          SCHEDULING MEETING OF
                                                   COUNSEL [Fed. R. Civ. P. 16, 26(f)]
    14
    15                Defendant(s).                SCHEDULING CONFERENCE
                                                   set for:
    16                                             February 22, 2019 at 09:30 AM
    17
    18
    19         This case has been assigned to the calendar of United States District Judge
    20   Dolly M. Gee. The responsibility for the progress of litigation in the federal courts
    21   falls not only upon the attorneys in the action, but upon the court as well.
    22         In order “to secure the just, speedy, and inexpensive determination of every
    23   action,” (Fed. R. Civ. P. 1), all counsel are hereby ordered to familiarize
    24   themselves with the Federal Rules of Civil Procedure and the Local Rules of the

    25   Central District of California.
    26   ///
    27   ///
    28   ///

                                                −1−
Case 2:18-cv-05741-DMG-PLA Document 147 Filed 01/10/19 Page 2 of 6 Page ID #:4650
    1
                A Scheduling Conference is set for the date and time set forth in the
    2     caption.¹ Counsel shall meet at least twenty-one (21) days in advance of the
    3     Scheduling Conference to prepare a jointly signed report for the court to be
    4     submitted no less than fourteen (14) days before the Scheduling Conference. The

    5     report is to contain the items set forth below. Pursuant to Fed. R. Civ. P. 16(c),
    6     the parties shall be represented by counsel with authority to enter into stipulations
    7     regarding all matters pertaining to conduct of the case.
    8           The joint report to be submitted shall contain the items listed in Fed. R. Civ.
    9     P. 26(f), the parties’ recommendations and agreements, if any, about the final
    10    scheduling order as listed in Fed. R. Civ. P. 16(b)(1) through (6), and those items
    11    listed in Fed. R. Civ. P. 16(c) which counsel believe will be useful to discuss at
    12    the Scheduling Conference. Items which must be addressed are the following:

    13                       (1)   initial disclosures, preservation of
                                   discoverable informaion, and a discovery
    14                             plan, including a listing and proposed
                                   schedule of written discovery, depositions,
    15                             and a proposed discovery cut-off date;
    16                       (2)   a listing and proposed schedule of law and
                                   motion matters, and a proposed dispositive
    17                             motion cut-off date;
    18                       (3)    a statement of what efforts have been made
                                   to settle or resolve the case to date and what
    19                             settlement procedure is recommended
                                   pursuant to Local Rule 16-15.4 (specifically
    20                             excluding any statement of the terms
    21                             discussed);
                             (4)    an estimated length of trial and proposed
    22                             date for the final pretrial conference and for
    23                             trial;
                             (5)   a discussion of other parties likely to be
    24                             added;
    25    ///
    26       ¹Unless there is a likelihood that upon motion by a party the Court would order that any or all
       discovery is premature, it is advisable for counsel to begin to conduct discovery actively before the
    27 Scheduling   Conference required by Fed. R. Civ. P. 16(b). At the very least, the parties shall comply
       fully with the letter and spirit of Fed. R. Civ. P. 26(a) and thereby obtain and produce most of what
       would be produced in the early stage of discovery, because at the Scheduling Conference the Court
    28 will impose tight deadlines to complete discovery.

                                                        −2−
Case 2:18-cv-05741-DMG-PLA Document 147 Filed 01/10/19 Page 3 of 6 Page ID #:4651
    1                          (6)    whether a trial will be by jury or to the court;
    2                          (7)   any other issues affecting the status or
                                     management of the case; and
    3
                               (8)   proposals regarding severance, bifurcation or
    4                                other ordering proof.

    5             In addition, the Scheduling Conference Report shall contain the following:

    6
                               (1)    a short synopsis of the principal issues in
    7                                the case;
                               (2)    a statement of whether pleadings are likely
    8
                                     to be amended;
    9                          (3)   a statement as to issues which any party
                                     believes may be determined by motion.
    10
    11            At the Scheduling Conference, the court will set a date for discovery cut-
    12    off,² a final date by which motions must be filed and served, a final pretrial
    13    conference date, and a trial date.
    14            To facilitate the scheduling process, counsel shall complete the Schedule

    15    of Pretrial and Trial Dates form attached as Exhibit A to this Order and

    16    attach it to the Joint Rule 26(f) Report. The Court urges the parties to make

    17    every effort to agree upon joint dates and deadlines. The entries in the “Time

    18    Computation” column reflect what the Court believes are appropriate for most

    19    cases and will allow the Court to rule on potentially dispositive motions

    20    sufficiently in advance of the final pretrial conference. The form is designed to

    21    enable counsel to ask the Court to set different (earlier) last dates by which the key

    22    requirements must be completed.

    23            A continuance of the Scheduling Conference will be granted only for good

    24    ///

    25    ///
                ²This is not the date by which discovery requests must be served; but the date by which all
    26 discovery is to be completed. Any motion challenging the adequacy of discovery responses must be
         filed timely, served and calendared sufficiently in advance of the discovery cut-off date to permit
    27 the responses to be obtained before that date, if the motion is granted. The Court requires
       compliance with Local Rule 37-1 and 37-2 in the preparation and filing of discovery motions.
    28 Except in the case of an extreme emergency which was not created by the lawyer bringing the
       motion, discovery motions may not be heard on an ex parte basis.

                                                           −3−
Case 2:18-cv-05741-DMG-PLA Document 147 Filed 01/10/19 Page 4 of 6 Page ID #:4652
    1
         cause. The failure to submit a joint report in advance of the Scheduling
    2    Conference or the failure to attend the Scheduling Conference may result in
    3    the dismissal of the action, striking the answer and entering a default, and/or
    4    the imposition of sanctions.

    5          An alternative dispute resolution (ADR) procedure appropriate to the
    6    particular case will be used in every civil action pursuant to Local Rule 16-15.1.
    7    In the Scheduling Conference Report, counsel are to recommend a specific ADR
    8    procedure provided for in Local Rule 16-15 which will be utilized in this case.
    9    See L.R. 26-1(c). If counsel have received a Notice to Parties of Court-Directed
    10   ADR Program (ADR-08), the case will be presumptively referred to the Court
    11   Mediation Panel or to private mediation. See General Order 11-10, § 5.1.
    12   Nonetheless, available alternatives for consideration, not to the exclusion of

    13   others, include:
    14                   (1)   a settlement conference before the
                               magistrate or district judge assigned to this
    15                         case (Local Rule 16-15.4(1));
    16                   (2)    appearance before an attorney selected from
                               the Attorney Settlement Officer Panel (Local
    17                         Rule 16-15.4(2));
    18                   (3)   appearance before a retired judicial officer
                               or other private or non-profit dispute
    19                         resolution body for non-judicial settlement
                               or mediation proceedings (Local Rule 16-
    20                         15.4(3));
    21                   (4)   such other settlement mechanism proposed
                               by the parties and approved by the court.
    22
    23         The report to the court as to the above items should be preceded by a
    24   thorough and frank discussion among the attorneys for the parties. A Joint

    25   Scheduling Report which does not comply with Fed. R. Civ. P. 16, 26(f), and this

    26   Order may cause continuance of the Scheduling Conference and a possible award

    27   of sanctions under Rule 16(f) against the party or parties responsible.

    28   \\\

                                                 −4−
Case 2:18-cv-05741-DMG-PLA Document 147 Filed 01/10/19 Page 5 of 6 Page ID #:4653
     1
                Counsel for plaintiff shall immediately serve this Order on all parties,
     2     including any new parties to the action.
     3          The Court appreciates Counsel’s anticipated cooperation and compliance
     4     with this Order.

     5
              IT IS SO ORDERED.
     6
     7    DATED: January 10, 2019
     8                                                      DOLLY M. GEE
                                                      UNITED STATES DISTRICT JUDGE
     9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                                 −5−
Case 2:18-cv-05741-DMG-PLA Document 147 Filed 01/10/19 Page 6 of 6 Page ID #:4654
    1
         Judge Dolly M. Gee
    2    SCHEDULE OF PRETRIAL & TRIAL DATES WORKSHEET
    3    Case No.                                 Case

    4                ____________________ Name: _______________________________
                                                             JOINT REQUESTED DATE
    5                         MATTER                       or PLNTF/DEFT REQUESTED         TIME
                                                                     DATE
    6    TRIAL [ ] Court [ ] Jury
                                                                                          8:30 a.m.
    7    Duration Estimate:                                              (Tuesday)
         FINAL PRETRIAL CONFERENCE (“FPTC”)
                                                                                          2:00 p.m.
    8    4 wks before trial                                              (Tuesday)
    9                                                                                   JOINT
                                                                                  REQUESTED DATE
                        MATTER                     TIME COMPUTATION
    10                                                                             or PLNTF/DEFT
                                                                                  REQUESTED DATE
    11   Amended Pleadings and Addition of
         Parties Cut-Off (includes hearing of     90 days after scheduling conf
         motions to amend)
    12
         Non−Expert Discovery Cut-Off (includes at least 14 wks before FPTC
    13   hearing of discovery motions)

    14   Motion Cut-Off (filing deadline)         at least 13 wks before FPTC

    15   Initial Expert Disclosure & Report       at least 9 wks before FPTC
         Deadline
    16
         Rebuttal Expert Disclosure & Report      at least 5 wks before FPTC
    17   Deadline

    18   Expert Discovery Cut-Off (includes       at least 3 wks before FPTC
         hearing of discovery motions)
    19
         Settlement Conference Completion Date at least 4 wks before FPTC
    20
    21   Motions in Limine Filing Deadline        at least 3 wks before FPTC

    22   Opposition to Motion in Limine Filing    at least 2 wks before FPTC
         Deadline
    23                                               at least 90 days after
         Other Dates: (e.g., class cert motion      complaint served (unless
    24   cut-off, early mediation, etc.)             longer time justified)

    25
    26
    27                                           EXHIBIT A

    28

                                                    −6−
